Citation Nr: 1822566	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  07-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, denied service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, cervical, and thoracic spine.  

In March 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  Transcripts of these hearings are of record.   
 
In December 2010, the Board remanded the claim for service connection for DDD of the lumbosacral and cervical spine with stenosis of the lumbosacral, thoracic, and cervical spine for further development.  

In June 2012, the Board bifurcated the Veteran's claim into separate claims for entitlement to service connection for DDD of the lumbosacral spine with stenosis of the lumbosacral spine and entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine.  In the June 2012 decision, the Board granted entitlement to service connection for DDD of the lumbosacral spine with stenosis of the lumbosacral spine, which is no longer on appeal.  

At the same time, the Board remanded the issue of entitlement to service connection for DDD of the cervical spine with stenosis of the thoracic and cervical spine for additional development.  The issue was remanded again in April 2014 and July 2017.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran's appeals of entitlement to service connection for left and right knee disabilities have been perfected and certified to the Board.  The Veteran's VA Form 9, however, requested a Board hearing on these issues that has not yet been conducted.  As such, the Board will not accept jurisdiction over these at this time, and they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's currently diagnosed degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine is not related to a disease or injury in service, and is not secondary to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to a service-connected disability, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

VA's duty to assist has been satisfied with regard to the issues decided on appeal.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's remand directives from June 2012, April 2014 and July 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's service treatment records and relevant VA and private treatment records have been associated with the claims file.  Particularly, the record indicates that all relevant treatment records of Dr. R.A.K. have been associated with the claims file.  To the extent that separate records have not been obtained for Dr. K, rather than Dr. R.A.K, identified in the June 2012 remand, the Veteran indicates in correspondence dated July 20, 2017 that Dr. R.A.K. is the long-standing private physician Dr. K. referenced by the June 2012 remand.  

The Veteran was afforded VA examinations and medical opinions related to his claim for service connection in October 2005, February 2012, April 2014, March 2016, and July 2017.  The Board finds these examinations, collectively, contain a description of the history of the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine and provided opinions as to direct service connection and secondary service connection, including aggravation of the condition by his service-connected lumbar spine condition.  As these medical opinions consider the relevant medical facts and principles and consider the Veteran's contentions, the Board finds that the examinations of record are adequate to resolve the issues on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110 (2014); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (a). "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Allen v. Brown, 7 Vet. App. 439 (1995).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  See id.  Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to diseases with "unique and readily identifiable features" that are "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a) (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, which he has asserted is secondary to his service-connected lumbar spine condition.  While the evidence reflects that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, the probative evidence of record weighs against the Veteran's claim that his current thoracic and cervical conditions were caused or aggravated by either his period of service or a service-connected condition.  

The Veteran's service treatment records reflect complaints regarding and treatment for back pain during his period of service; however, these complaints were noted to be limited to his lower back.  In his December 1967 Report of Medical History, the Veteran reported recurrent back pain.  On a pre-induction examination in December 1967, the examiner noted that the Veteran was claiming an ailment not verified by the medical officer, specifically, a back problem.  A stamp on the pre-induction examination report indicates that the Veteran was examined in March 1968, at which time no additional defects were discovered and he was found to be fit for military service.  In July 1968, the Veteran complained of pains in his lower back and reported that he had had trouble previously.  The following month, he continued to complain of low back pain.  In December 1968, the Veteran presented with complaints including a backache.  The Veteran's backache was noted to be a pre-induction ailment.  In January 1969, the Veteran complained of a bad backache for a year when he injured his back.  He added that he injured his back two days earlier.  The diagnosis was chronic low back strain.  In August 1969, the Veteran returned with complaints of intermittent low back pain for 15 months.  He denied recent trauma.  The impression was recurrent low back pain.  

In his November 1969 Report of Medical History at separation, the Veteran reported back trouble and the examiner noted that the Veteran had intermittently been treated for back pain since induction.  He added that the Veteran's defect had been diagnosed as chronic low back strain.  On separation examination, clinical evaluation of the spine revealed straight back syndrome with increased dorsal vertebral area lordosis.  In January 1970, the Veteran reported that he had a recent injury in which he pulled his back.  Physical examination two days later revealed a paralumbar muscle spasm.  X-ray of the lumbosacral spine revealed no bony abnormality.  The provisional diagnosis was chronic lumbosacral strain.  In March 1970, one day prior to separation from service, the Veteran indicated that, to the best of his knowledge, there had been no change in his medical condition since his last separation examination.  

In the Veteran's June 2005 application for compensation, the Veteran filed for service connection for a back condition that he reported began in 1969.  He indicated that he had been receiving treatment since 1997 with Dr. R.A.K.  

In response to the Veteran's claim, he was afforded a VA spine examination in October 2005.  During the examination, the Veteran reported that his upper back pain started in 1998, after swinging a sledge hammer at work.  He indicated that he didn't really have pain so much as degenerative disk disease in the cervical spine was identified by an MRI in 1998 due to symptoms of numbness in his hands.  The examiner diagnosed the Veteran with multiple separate back conditions: chronic low back strain, flat back syndrome, advanced degenerative disc disease of the lumbar spine, lumbar disc herniations, degenerative disc disease of the cervical spine, and spinal stenosis involving the lumbar thoracic and cervical spine. 

[The Board notes that in 2012 entitlement to service connection for degenerative disc disease of the lumbosacral spine with stenosis of the lumbosacral spine was granted, and that the only issues currently on appeal are entitlement to service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine.]

In January 2006, the Veteran expressed disagreement with the denial of service connection for degenerative disc disease and submitted a letter from Dr. R.A.K.  This letter stated that the previous examiner did not discuss a discogram was performed in 1976 that was interpreted as positive and led to a surgical discectomy, and that while this occurred after discharge it implied a more serious back problem was present during active duty than would have been suspected from minimally abnormal lumbosacral spine films.  The letter stated that exacerbation of an injured disc during service has contributed to and hastened the development of advancing degenerative disc disease and spinal stenosis.

In November 2010, Dr. R.A.K. provided a follow up statement.  The Veteran's physician noted that the Veteran's history of back pain, particularly low back pain, during service.  He wrote that "five years following discharge from service, the Veteran was having increasing back pain, including radiculopathy into the legs.  A discogram in 1975 was positive for nerve impingement.  He subsequently underwent back surgery for a ruptured lumbar disc."  The physician stated that he has had "a chronic back problem since, although he was not disabled from work until later in the 1990's."  Dr. R.A.K. opined that the Veteran's medical history suggests significant disc injury during his Army service "which subsequently led to an ongoing back disability."

In February 2012, a VA examiner diagnosed the Veteran with cervical spondylosis with resulting cervical stenosis.  The examiner opined that after review of the Veteran's claims file, his medical history, and physical examination, that the cervical spondylosis is the result of a progressive degenerative arthritic process.  The examiner noted that there was no history of a neck injury or neck pain before or during the Veteran's military service. The examiner opined that the Veteran's cervical spine condition is less than likely than not due to his lumbar condition.

In March 2016, the Veteran was provided another VA examination.  The Veteran was noted to have a current diagnosis of spondylosis of the cervical spine.  The examiner opined that it is less likely than not that the veteran's cervical or thoracic condition is related to the veteran's service as he reports the first onset of pain was in around 1997 when he was injured at work.  The examiner also indicated that it is less likely than not that the veteran's cervical or thoracic condition was caused by or aggravated by his service-connected lumbar spine condition as he reports the inciting event was related to a lifting activity with his arms that put strain on his neck and that imaging from December 2015 indicates advances degenerative disc disease and spondylosis at C5-6 and C6-7 which is consistent with age related changes that would not likely be attributed to his lumbar condition.

In October 2017, another VA medical opinion was obtained in relation to the Veteran's claim.  The examiner opined that the Veteran's cervical spine condition is less likely than not due to, or aggravated by, his service-connected lumbar spine disability.  The examiner noted that available records indicate onset of neck symptoms more than 25 years after discharge with no history of neck injury in service. The examiner also stated that there is no mechanism by which disease of the thoracolumbar spine could directly cause disease of the cervical spine nor is there any apparent mechanism for aggravation.

The Veteran's VA treatment records and private treatment records reflect treatment for neck pain beginning in 1998.  Records from Dr. R.A.K. indicate that the Veteran sought a letter from Dr. R.A.K. regarding the origin of his degenerative disc disease on December 12, 2005.  The Veteran was noted to have a diagnosis of degeneration of the lumbar or lumbosacral intervertebral disc.  The physician informed the Veteran that it is a degenerative problem and they were unable to say that it was caused by his time in service.   

The Board finds that the Veteran did not have chronic cervical spine symptoms in service and continuous symptoms after service separation. The Veteran does not contend that cervical spine symptoms began during or were chronic in service, and chronic complaints relating to the cervical spine are not otherwise shown in service or shortly after service separation.  The Board finds that the Veteran is competent to describe symptoms neck pain that he has reported begin at work in 1997.  The Board finds, however, that his statements fail to establish either that his condition either began during service, or was incurred as a result of his active service.  

The Board finds that no nexus has been established between the Veteran's cervical spine disability and service. As noted above, degenerative disc disease in the cervical spine was first diagnosed in 1998, years after service separation, and the Veteran does not contend that cervical spine symptoms were chronic in service, and has stated that there was no injury to the cervical spine in service. The evidence of record does not otherwise tend to relate the Veteran's degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine to service. For these reasons the Board finds that the weight of the evidence is against the claim for service connection for a cervical spine disability on a direct basis. 

While the statements provided by Dr. R.A.K. in January 2006 and November 2010 provide opinions that an exacerbation of an injured disc during service has contributed to and hastened the development of advancing degenerative disc disease and spinal stenosis and that significant disc injury during his Army service subsequently led to an ongoing back disability, the Board finds these opinions less probative than the opinions provided by the 2016 and 2017 VA examiners as the letters provided by Dr. R.A.K.  The Board notes that these opinions do not specifically comment on what portion of the Veteran's spinal column is being discussed.  The 2006 Dr. R.A.K. opinion references "advancing degenerative disc disease and spinal stenosis" and the 2010 opinion discusses "an ongoing back disability."  Review of these opinions is at best ambiguous about what portion of the Veteran's spine is at issue and review of the contemporaneous medical records of Dr. R.A.K. indicate that the physician was discussing the Veteran's lumbar spine and lumbosacral area (for which service connection has already been granted and is not currently at issue).  As the 2016 and 2017 VA examiners indicate they are addressing the cervical and thoracic portions of the spine that are on appeal, the Board finds that these opinions should be afforded greater weight.  

The Board also finds that a currently diagnosed degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine was not caused, or aggravated by, his service-connected lumbar spine disability.  The Board notes the Veteran's statement at his March 2007 DRO hearing that he believed that his cervical condition was due to his low back condition because his service-connected low back condition causes him to lie down and be inactive and "if you aren't active after time, or you can't physically move your bones, and stuff, they get stiff... So just by not being physical, I would say caused the problem."  The Board finds, however, that as a lay person, the Veteran is not competent to provide an opinion regarding the etiology of the condition at issue, particularly as caused or aggravated by his service-connected lumbar spine condition.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno, 6 Vet. App. 465 (1994). However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation for complex disabilities such as these.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds that when considered together, the March 2016 and October 2017 VA opinions show that the Veteran's diagnosed cervical spine degenerative disc disease is not proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  The 2017 VA examiner reports that the Veteran's primary contention that his service-connected low back disability either caused or aggravated his degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine is not functionally possible.  The examiner reports that there is no mechanism by which disease of the thoracolumbar spine could directly cause disease of the cervical spine nor is there any apparent mechanism for aggravation.  This is supported by the report of the 2016 examiner that the inciting event (lifting activity with his arms that put strain on his neck) is not consistent with causation or aggravation by a lumbar spine condition.  The Board finds that the rationale, based on medical literature, showing that two disabilities cannot be causally related or related based on aggravation, due to their separate anatomical locations is adequate.  The evidence of record does not otherwise establish a nexus between the Veteran's cervical spine disability and lumbar spine disability.  For these reasons, the Board finds that the weight of the evidence is against the claim for service connection for a cervical spine disability on a secondary basis. 

Because the preponderance of the evidence is against the claim for service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for degenerative disc disease of the cervical spine with stenosis of the thoracic and cervical spine, to include as secondary to service-connected residuals of low back strain is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


